Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page1of15

Fillin this information to identify your case:

 

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

 

Case number (if known) Chapter you are filing under:
0 Chapter 7
@ Chapter 11
Cl Chapter 12

O Chapter 13 0 Cheek if this an
amended filing

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The same person must be Debtor 7 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If

more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (If known). Answer
every question.

Identify Yourself

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name

Write the name that is on Donald

 

 

 

your government-issued = “First name First name

picture identification (for

example, your driver's Michae!

license or passport). Middle name Middle name

Bring your picture All

identification to your an

meeting with the trustee. Last name and Suffix (Sr., Jr., [l, Hl) Last name and Suffix (Sr., Jr, I, II)

 

2. All other names you have
used In the last 8 years

Include your married or
maiden names.

 

 

3. Only the last 4 digits of
your Sociai Security
number or federal XXX-XX-4597
Individual Taxpayer
Identification number
(ITIN)

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page 2of15

Debtor 1

Donald Michael Allan

 

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

About Debtor 1:

Hl | have not used any business name or EINs.

Case number (it known)

_

About Debtor 2 (Spouse Only in a Joint Case):

C1 | have not used any business name or EINs.

 

Business name(s)

Business name(s)

 

EINs

EINs

 

6. Where you live

15914 Willow Creek Rd.
Lewes, DE 19958
Number, Street, City, Stata & ZIP Code

Sussex
County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

\f Debtor 2 lives at a different address:

Number, Street, City, State & ZIP Code

County

If Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

Number, P.O. Box, Straet, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

Over the last 180 days before filing this petition,
| have lived in this district (onger than in any
other district.

( [have another reason.
Explain. (See 28 U.S.C. § 1408.)

Check one:

Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

(Ct have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Debtor 1

Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page 3of15

Donald Michael Allan Case number (it known)

 

Tell the Court About Your Bankruptcy Case

 

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy

 

 

 

 

 

 

 

 

 

 

7. The chapter of the
Bankruptcy Code you are (Form 2010)). Also, ga to the top of page 1 and check the appropriate box.
choosing to file under CO Chapter 7

M@ Chapter 11

O Chapter 12

O Chapter 13

8. How youwillpay the fee M | will pay the entire fee when | file my petition. Please check with the clerk's offica in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. (f your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

[1] I need to pay the fee in installments. If you choose this option, sign and attach the Application for individuals to Pay
The Filing Fee in instaltments (Official Form 103A).

[ ‘trequest that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

$. Have you filed for MNo

bankruptcy within the .
last 8 years? C yes.
District When Case number
District When Case number
District When _ Case number
10. Are any bankruptcy HNo
Cases pending or being
filed by aspouse whois (Yes.
hot filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your No. Go to line 12.

residence?

O Yes. Has your landlord obtained an eviction judgment against you?
oO No. Go to line 12.

O Yes. Fill out Initia! Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
this bankruptcy petition.

 

Officlal Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page 4 of 15

Debtor? Donald Michael Allan : Case number (it known)

—_

Part 3: te About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
of any full- or part-time Mi No. Go to Part 4.
business?

O yes. Name and location of business

A sole proprietorship is a
business you operate as Name of business, if any
an individual, and is nat a
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a

separate sheet and attach
It to this petition. Check the appropriate box to describe your business:

 

Number, Street, City, State & ZIP Gade

 

O Health Care Business (as defined in 11 U.S.C. § 101(27A))
0 Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
oO Stockbroker (as defined in 11 U.S.C. § 101(53A))
O Commodity Broker (as defined in 11 U.S.C. § 101(6))
oO None of the above
13. Are you filing under if you are filing under Chapter 11, the court must know whether you are @ small business debtor so that it can sat appropriate
Chapter 11 of the deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations, cash-flow statement, and federal incame tax return or if any of these documents do not exist, follow the procedure
you a small business in 14 U.S.C. 1116(1)(B).
debtor?
ONo. | am not filing under Chapter 11.
For a definition of smait
business debtor, see 11 MNo | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in the Bankruptcy
U.S.C. § 101(51D), . Code.
OU Yes. tam filing under Chapter 11 and | ama small business debtor according to the definition in the Bankruptcy Code.

 

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

 

14. Do you own orhave any gy No
property that poses or is ,
alleged toposeathreat (1 ves.
of imminent and What is the hazard?
identifiable hazard ta
public health or safety?
Or do you own any . .
property that needs If immediate attention is
immediate attention? needed, why is it needed?

 

 

For example, do you own

perishable goods, or

livestock that must be fed, Where is the property?
or @ building that needs

urgent repairs?

 

Number, Street, City, State & Zip Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page 5of15

Debtor 1

Donald Michael Allan

Part 5: [Eee Your Efforts to Receive a Briefing About Credit Counseling

Case number (if known)

 

16. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. tf you cannot do
80, you are not eligible to
file,

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1:
You must check one:

| received a briefing from an approved credit QO
counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a

certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| recelved a briefing from an approved credit oO
counseling agency within the 180 days before |

filed this bankruptcy petition, but | do not have

a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling o
services from an approved agency, but was

unable to obtain those services during the 7

days after | made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted

only for cause and is limited to a maximum of 15

days.

lam not required to recelve a briefing about |
credit counseling because of:

1 _—sincapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

OO sODisability.
My physica! disability causes me to be
unable to participate in a briefing In person,
by phone, or through the Internet, even after |
reasonably tried to do so.

Ol Active duty.
| am currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must fila a
motion for waiver credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment pian, if
any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

( certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
nat do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

| am not required to receive a briefing about credit
counseling because of:

1 Incapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

Disability.
My physical disabllity causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

O1 Active duty.
| am currently on active military duty in a military
combat zone.

if you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy

page 5
Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page 6of15

Debtor 4

Donald Michael Allan

Case number (if known)

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose."

0 No. Go to line 16b.

Ml Yes. Go to line 17.

16b. Are your debts primarily business debts? Susiness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

No. Go ta line 16c.
C1 Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

HNo. | amnot filing under Chapter 7. Go to line 18.

O yes, | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses CUNo
are pald that funds will
be available for QD Yes
distribution to unsecured
creditors?
18. How many Creditorsdo = j.49 C1 1,000-5,000 Q) 25,001-80,000
you estimate that you 1-50.99 CO s001-10,000 2 50,001-100,000
C1 100-199 C 10,001-25,000 C More than100,000
Cl 200-899
19. How much do you C] $0 - $50,000 C1 $1,000,001 - $10 mitlion C2 $500,000,001 - $1 billion

estimate your assets to
be worth?

0 $50,001 - $100,000
2 $100,001 - $500,000
Ml $500,001 - $1 million

$10,000,001 - $50 million
[4 $50,000,001 - $100 million
 $100,000,001 - $500 million

© $1,000,000,001 - $10 billion
1) $10,000,000,001 - $50 billion
C] More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

D $0 - $50,000

TD $60,001 - $100,000
CQ $100,001 - $600,000
C1 $500,001 - $1 milion

H $1,000,001 - $10 million

0 $10,000,001 - $50 million
C1 $50,000,001 - $100 million
CO $100,000,001 - $500 million

O $500,000,001 - $4 billion

1 $1,000,000,001 - $10 billion
C1 $10,000,000,001 - $50 billion
C] More than $50 billion

 

Sign Below

 

For you

[have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is net an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief In accorgéi}ce with the chapter of title 11, United States Code, specified in this petition.

   
     
 

| understand making 4
bankruptcy case can
and 3571.

pe statement, concealing property, or obtaining money or property by fraud in connection with a
fines up to $260,000, ar imprisonment for up to 20 years, or both. 16 U.S.C. §§ 152, 1341, 1519,

 

Donald MichaéTAllan Signature of Debtor 2

Signature of Debtor 1

Executed on
MM/DD/YYYY

Executedon July 17, 2019
MM /DD/YYYY

 

 

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page 7 of 15

Debtor1 Donald Michael Allan

For your attorney, if you are
represented by one

If you are not represented by
an attorney, you do not need
to file this page.

Case number fit known)

 

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also cartify that | have delivered ta the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(O) applies, certify that | have no knowledge after an inquiry that the information in the

schedules filed with the petition is incorrect.

Ab jp» — Br yh Date

Signature of Attorney for Debtor

Shannon D. Humiston (No. 5740)

Printed name

McCarter & English, LLP

Firm name

405 N. King Street, 8th Floor
Renaissance Centre
Wilmington, DE 19801

duly 17, 2019
MM /DD/YYYY

 

Number, Street, City, State & ZIP Cade

Contact phone ~=9302-984-6300 Email address
§740 DE

 

shumiston@mccarter.com

 

 

Bar number & Stata

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 7
Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page 8 of 15

Fill in this information to identify your case:

Debtor 1 Donald Michael Allan

First Name Middle Name Last Name

 

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF DELAWARE

 

 

Case number
(if known) O Check if this is an
amended filing

 

 

For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders 12/15
If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a

sole proprietor. 11 U.8.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from Inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

Unsecured claim

 

| What is the nature of the claim? $ $0.00
18226 Coastal Revex, LLC

46 Goose Briar Ln As of the date you file, the claim is: Check all that apply

Milford, DE 19963 mB = Contingent

oO Unliquidated
H Disputed
oO None of the above apply

 

Does the creditor have a lien on your property?

 

 

 

 

a No

Contact oOo Yes. Total claim (secured and unsecured) $

Value of security: -$
Contact phane Unsecured claim $

What is the nature of the claim? $ $23,511.47

Amex
P.O. Box 650448 As of the date you file, the claim is: Check all that apply
Dallas, TX 76266-0448 O Contingent

oO Unliquidated
H Disputed
oO None of the above apply

 

Does the creditor have a lien on your property?

 

 

a No
Contact O Yes. Total claim (secured and unsecured) $
Value of security: -§$
B104 (Official Farm 104) For individual Chapter 11 Casaa: List of Creditors Who Have the 20 Largest Unsecured Claims Page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcasa.com Best Case Bankruptcy
Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page 9of15

 

 

 

 

Debtor 1 Donald Michae! Allan Case number (if known)
Contact phone Unsecured claim $
What is the nature of the claim? $ $5,921.67
Amex
P.O. Box 650448 As of the date you file, the claim is: Check all that apply
Dallas, TX 75265-0448 Oo Contingent

oO Unliquidated
H Disputed
oOo None of the above apply

 

Does the creditor have a lien on your property?

 

 

 

 

a No
Contact Oo Yes, Total claim (secured and unsecured) $
Value of security: -§
Cantact phone Unsecured claim $
What is the nature of the claim? Mortgage on 15914 $ $460,000.00
Willow Creek Rd.,
Lewes, DE 19958
BBR Investments LLC
clo The Cadle Co. As of the date you file, the claim is: Check all that apply
100 N. Center St. O Contingent
Newton Falls, OH 44444 oO Unliquidated
oO Disputed
a None of the above apply

 

Does the creditor have a lien on your property?

 

 

 

 

O No
Contact a Yes. Tatal claim (secured and unsecured) $ $460,000.00
Value of security: -$ $0.00
Contact phone Unsecured claim $ $460,000.00
What is the nature of the claim? Mortgage on 15914 $ $275,000.00
Willow Creek Rd.,
Lewes, DE
BBR Investments LLC
clo The Cadle Co. As of the date you file, the claim is: Check all that apply
100 N. Center St. O Contingent
Newton Falls, OH 44444 Oo Unliquidated

| Disputed
Ez None of the above apply

 

Does the creditor have a lien on your property?

 

 

 

 

 

QO No
Contact a Yes. Total claim (secured and unsecured) $ $635,000.00
Value of security: -$ $360,000.00
Cantact phone Unsecured claim $ $275,000.00
What is the nature of the claim? Morgage on 1107 $ $80,000.00
Aiken Ext, Perryville,
MD
BBR Investments LLC
B 104 (Official Farm 104) For Individuat Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims Page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bastcase.com Best Case Bankruptcy
Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page 10of15

Debtor 1 Donald Michael Allan
c/o The Cadle Co.

100 N. Center St.

Newton Falls, OH 44444

 

 

Contact

 

Contact phone

Case number (if known)

 

As of the date you file, the claim is: Check all that apply
oO Contingent

oO Unliquidated
Oo Disputed
Ez None of the above apply

Does the creditor have a lien on your property?

O No

R Yes. Total claim (secured and unsecured)
Value of security:
Unsecured claim

$ $200,000.00

-$ $120,000.00
$ $80,000.00

 

BBR Investments LLC

c/o The Cadle Co.
100 N. Center St.
Newton Fails, OH 44444

 

 

 

What is the nature of the claim? All assets of the

Debtor

$ Unknown

 

As of the date you file, the claim is: Check all that apply
o Contingent

QO Unliquidated
a Disputed
oO None of the above apply

Does the creditor have a lien on your property?

 

 

Oo No

Contact a Yes. Total claim (secured and unsecured) $ $175,000.00
Value of security: -$ Unknown
Contact phone Unsecured claim $ Unknown
fe What is the nature of the claim? $ $8,880.05

Capital One
Midland Credit Management As of the date you file, the claim is: Check all that apply
350 Camino DeLa Reina, Ste.100 © — Contingent
San Diego, CA 92108 QD Unliquidated

oO Disputed

 

 

Contact

 

Contact phone

a None of the above apply

Does the creditor have a lien on your property?

a No
QO Yes. Total claim (secured and unsecured)

$
Value of security: -$
Unsecured claim $

 

 

 

P| Capital One

Midland Credit Managment
360 Camino DeLa Reina, Ste. 100
San Diego, CA 92108

 

 

Contact

B 104 (Official Farm 104)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com

For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

What is the nature of the claim? $ $8,443.26

 

As of the date you file, the claim is: Check all that apply
| Contingent

oO Unliquidated
a Disputed
oO None of the above apply

Does the creditor have a lien on your property?
a No

Yes. Total claim (secured and unsecured) $

Page 4

Best Case Bankruptcy
Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page11o0f15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Donald Michael Allan Case number (if known)
Qo
Value of security: -§$
Contact phone Unsecured claim $
What is the nature of the claim? $ $7,478.13
Capital One
Midland Credit Managment As of the date you file, the claim is: Check all that apply
360 Camino DeLa Reina, Ste.100 © — Contingent
San Diego, CA 92108 O Unliquidated
oO Disputed
u None of the above apply
Does the creditor have a lien on your property?
a No
Contact QO Yes. Total claim (secured and unsecured) $
Value of security: -§$
Contact phone Unsecured claim $
What is the nature of the claim? 2016 Dodge Caravan $% $9,499.66
49,000 miles
Chrysler Capital
P.O. Box 961279 As of the date you file, the claim is: Check all that apply
Fort Worth, TX 76164 (] —- Contingent
oO Unliquidated
| Disputed
O None of the above apply
Does the creditor have a lien on your property?
oO No
Contact a Yes. Total claim (secured and unsecured) $ $21,947.66
Value of security: -$ $12,448.00
Contact phone Unsecured claim $ $9,499.66
What Is the nature of the claim? 2014 Dodge Caravan $ $1,700.00
60,000 miles
Chrysler Capital
P.O. Box 961279 As of the date you file, the claim is: Check all that apply
Fort Worth, TX 76161 C1 Contingent
oO Unliquidated
a Disputed
oO None of the above apply
Does the creditor have a lien on your property?
oO Noa
Contact a Yes. Total claim (secured and unsecured) $ $6,700.00

 

Contact phone

-$ $5,000.00.
$ $1,700.00

Value of security:
Unsecured claim

 

 
   
  

] Citibank, N.A.
c/o Citibank USA Sears
P.O. Box 20363

 

B 104 (Official Farm 104)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

What is the nature of the claim? $ $2,108.78

 

Page 4

Best Case Bankruptcy
Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page12 of 15

Debtor 1 Donald Michael Allan

Case number (if known)

 

Kansas City, MO 64195

 

 

 

 

As of the date you file, the claim is: Check all that apply
oO Contingent

oO Unliquidated
Ri Disputed
oO None of the above apply

Does the creditor have a lien on your property?

 

 

 

 

 

 

 

 

 

 

 

a No
Contact oO Yes. Total claim (secured and unsecured) $
Vaiue of security: -$
Contact phone Unsecured claim $
yr What Is the nature of the claim? 2016 Jeep Renegade $ $65,561.26
42000 miles
Citizens One
Consumer Loan Servicing As of the date you file, the claim Is: Check all that apply
JCB210 oO Contingent
P.O. Box 42033 Oo Unliquidated
Providence, RI 02940-2033 a Disputed
O None of the abave apply
Does the creditor have a lien on your property?
aj Na
Contact a Yes. Total claim (secured and unsecured) $ $21,511.26
Value of security: -$ $15,950.00
Contact phone Unsecured claim $ $5,561.26
te | What is the nature of the claim? $ $185.05
Credit One Bank
P.O. Box 60500 As of the date you file, the claim is: Check all that apply
City of Industry, CA 91716 ao Contingent
O Unliquidated
a Disputed
Oo None of the above apply
Does the creditor have a lien on your property?
a No
Contact oO Yes. Total claim (secured and unsecured) $
Value of security: -$
Contact phone Unsecured claim $
What Is the nature of the claim? $ $212.25

7 First Premier Bank

P.O. Box 5529
Sioux Falls, SD 57117-5529

 

 

 

As of the date you file, the claim is: Check all that apply
oO Contingent

gO Unliquidated
H Disputed

QO None of the above apply

Does the creditor have a lien on your property?

a No
Contact oO Yes. Total claim (secured and unsecured) $
B 104 (Official Form 104) For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

Software Copyright (c) 1998-2019 Best Case, LLC - www.besicase.com

Page &

Best Case Bankruptcy
Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page13 of 15

Debtor 1 Donald Michael Allan

Case number (if known)

 

 

Contact phone

 

Value of security: -$
Unsecured claim $

 

 

 

 

 

 

 

 

 

 

What is the nature of the claim? $ $669.26
First Premier Bank
P.O. Box 5529 As of the date you file, the claim is: Check ail that apply
Sioux Falls, SD 57117-5529 O — Contingent
Oo Unliquidated
a Disputed
oO None of the above apply
Does the creditor have a lien on your property?
a No
Contact oO Yes. Tatal claim (secured and unsecured) $
Value of security: -§$
Contact phone Unsecured claim $
PEs} What is the nature of the claim? 2017 Mercedes GLS $ $3,338.00
460 6000 miles
Mercedes-Benz Financial Service
USA LLC As of the date you file, the claim is: Check all that apply
Box 5209 oO Contingent
8430 West Bryn Mawr Ave., 3rd O Unliquidated
Fl. a Disputed
Chicago, IL 60631 Oo None of the above apply
Does the creditor have a lien on your property?
Oo No
Contact a Yes. Total claim (secured and unsecured) $ $68,000.00
Value of security: -$ $64,662.00
Contact phone Unsecured claim $ $3,338.00

 

 

 

 

 

 

aa What is the nature of the claim? $ $1,098.59
Merrick Bank
P.O. Box 660175 As of the date you file, the claim is: Check all that apply
Dallas, TX 75226-0175 QO — Contingent
Oo Unliquidated
EZ Disputed
O None of the above apply
Does the creditor have a lien on your property?
a No
Contact Oo Yes. Total claim (secured and unsecured) $
Value of security: -$
Contact phone Unsecured claim $
What is the nature of the claim? $ $469.36

aa Walmart/Synchrony Bank

P.O. Box 530927
Atlanta, GA 30353-0927

 

B 104 (Official Form 104)

Saftware Copyright (c) 1996-2019 Best Case, LLC - www.hestcase.com

For Individual Chapter 11 Cases: List of Creditors Who Hava the 20 Largest Unsecured Claims

 

As of the date you file, the claim is: Check all that apply
oO Contingent

oOo Unliquidated
a Disputed

Page 6

Best Case Bankruptcy
Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page14 of 15

Debtor 1 Donald Michael Allan Case number (if known)

oO None of the above apply

 

Does the creditor have a lien on your property?

 

 

m No
Contact Oo Yes. Total claim (secured and unsecured)
Value of security:
Contact phone Unsecured claim

 

AA HA

 

GERERE Sign Below

Under penalty of perjury, | declare that the information provided In this form is true and correct.

X {sf Donald Michael Allan X

 

Donald Michael Allan Signature of Debtor 2
Signature of Debtor 1

Date July 17, 2019 Date
2 ee aaa
B 104 (Official Form 104) For Individual Chapter 11 Cases: Liat of Creditors Who Have the 20 Largest Unsecured Claims Page?

Software Copyright (¢) 1996-2019 Rest Casa, LLC - www.bestcase.com

Best Case Bankruptcy
Case 19-11574-LSS Doc1-1 Filed 07/17/19 Page 15 of 15

United States Bankruptcy Court
District of Delaware

Inre —_ Donald Michael Allan Case No.

Debtor(s) Chapter 14

a

 

VERIFICATION OF CREDITOR MATRIX

   

The above-named Debtor hereby verifies that the attached list of creditors is true i to the best of his/her knowledge.

Date: July 17, 2019

 

Donald Michaél Alten
Signature of Debtor

Software Copyright (c) 1996-2019 Best Casa, LLC - www. besicasa.com Best Case Bankruptcy
